Exhibit 10.24

 

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT.  SUCH PORTIONS ARE DESIGNATED [REDACTED].

 

 

BANK OF AMERICA/HAWAIIAN AIRLINES CO-BRAND CARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is entered into the 19 day of December 2002,
(the “Effective Date”), between BANK OF AMERICA, NA (USA), a national banking
association, with offices at 1825 East Buckeye Road, Phoenix, AZ 85034 (“Bank”),
and Hawaiian Airlines, Inc., with offices at 3375 Koapaka Street, G-350,
Honolulu, HI 96819 (“Hawaiian Airlines”).

 

RECITALS

 

WHEREAS, Hawaiian Airlines provides scheduled airline services and operates as
part of its service a rewards program featuring airline mileage or other travel
credit or awards including, without limitation, the current HawaiianMiles
program; and

 

WHEREAS, the Bank is in the credit card issuing, marketing and processing
business; and

 

WHEREAS, the parties desire to enter into an agreement to establish and maintain
a general purpose co-branded credit card program for the benefit of Hawaiian
Airlines’ frequent flyers, customers and prospects; and

 

NOW, THEREFORE, in consideration of the terms and conditions stated in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties agree as follows:

 

SECTION 1.                                Definitions.  As used in this
Agreement, the following terms where written with an initial capital letter
shall have the following respective meanings (such terms to be equally
applicable to both the singular and plural forms of the terms defined):

 

(a)                                  “Account(s)” shall mean [REDACTED]

 

(b)                                 “Activated Account” means an Account to
which a Net Purchase transaction has been posted.

 

(c)                                  “Card” or “Cards” or “Card Products” shall
mean a Visa or MasterCard, general purpose credit card.

 

(d)                                 “Cardholder” means a person who is issued a
Co-branded Card and is primarily liable on the Account.

 

(e)                                  “Cardholder Agreement” means the agreement
between each Cardholder and Bank governing the Cardholder’s Account.

 

1

--------------------------------------------------------------------------------


 

(f)                                    “Cardholder Benefit” means any benefits
provided to a Cardholder as listed on Exhibit A and, if applicable, Exhibit C.

 

(g)                                 “Co-branded Card” means any Card bearing a
Bank Mark, the Hawaiian Airlines mark and the trade names or logos of MasterCard
or Visa.

 

(h)                                 “Contract Year” shall mean each twelve (12)
month period beginning on the Effective Date or on the annual anniversary of the
Effective Date.

 

(i)                                     “Hawaiian Airlines Customer” shall mean
any person or entity whose name appears on a list delivered by Hawaiian Airlines
to Bank or its agents.

 

(j)                                     “Hawaiian Airlines Customer List” has
the meaning set forth in Section 3(a).

 

(k)                                  “Hawaiian Airlines’ Portfolio” shall mean
all those Accounts whose credit cards bear Hawaiian Airlines’ name and/or logo
or which are otherwise established hereunder.

 

(l)                                     “HawaiianMiles” shall mean the Hawaiian
Airlines frequent flyer loyalty program featuring airline mileage or other
travel credits or awards.

 

(m)                               “Initial Term” has the meaning set forth in
Section 13(a).

 

(n)                                 “Mutual Customer” shall mean any person who
is both a Hawaiian Airlines Customer and a holder of an Account in the Hawaiian
Airlines Portfolio.

 

(o)                                 “Net Purchases” or “Net New Purchases” shall
have the meaning ascribed to it in Exhibit B.

 

(p)                                 “Person” means any individual, partnership,
corporation, Limited Liability Company, business trust, Joint Stock Company,
trust, unincorporated association, joint venture or any governmental entity.

 

(q)                                 “Program” shall mean the Co-branded Card
program conducted pursuant to this Agreement.

 

(r)                                    “Revenue Commitment” shall mean the
annual amount set forth on Appendix A or Appendix B, as applicable, for each
Contract Year.

 

(s)                                  “Revenue Share Formula” shall mean
[REDACTED] .

 

2

--------------------------------------------------------------------------------


 

(t)                                    “Solicitation” shall mean any promotion
to acquire new Accounts or to increase usage of existing Accounts by direct mail
or other form of advertising sent or delivered specifically to Hawaiian Airlines
Customers or other prospects pursuant to the terms of this Agreement.

 

SECTION 2.                                Program Description.

 

(a)                                  Upon the terms and subject to the
conditions set forth in this Agreement, Bank agrees to establish and maintain a
co-branded credit card program that is developed, at its sole option and
discretion, either by acquisition of the Wells Fargo Bank credit card portfolio
or without such acquisition.  In the event the Bank acquires the Wells Fargo
Bank credit card portfolio, (“Acquisition”), then Appendix A, is applicable.  In
the event the Bank does not acquire the Wells Fargo Bank credit card portfolio,
(“Non-Acquisition”), then Appendix B and Exhibit C shall apply.  In both
instances Exhibit A and Exhibit B governs.

 

(b)                                 The Program is a Card program designed for
Hawaiian Airlines Customers.  Under the Program, Hawaiian Airlines shall provide
Bank access to Hawaiian Airlines Customer Lists, as permitted by law and
Hawaiian Airlines’ contractual obligations, and limited use of Hawaiian Airlines
Marks, for use by Bank in marketing the Program to Hawaiian Airlines Customers
the Bank’s customers, and the general public.  Each Program Card will contain
Hawaiian Airlines’ and Bank’s names and logos as well as other information
required by Visa, MasterCard, Bank or Hawaiian Airlines.  Bank may offer one or
more Card Products as mutually agreed upon for the Program containing the
Cardholder Benefits set forth in Exhibit A and, if applicable, Exhibit C.

 

SECTION 3.                                Solicitations.

 

(a)                                  Hawaiian Airlines’ Customer List.  At no
cost to Bank and at Bank’s request, Hawaiian Airlines (subject to Hawaiian
Airlines privacy restrictions) will provide Bank with a list of HawaiianMiles
members who have not indicated to Hawaiian Airlines that they do not wish to
have their name disclosed to third parties (“Hawaiian Airlines Customer List”)
in a format satisfactory to Bank.  The Hawaiian Airlines Customer List shall
include (to the extent Hawaiian Airlines has such information) with respect to
each member the name, home and business addresses, company name, HawaiianMiles
account number, enrollment date, last activity date, tier status, market
indicator, program-to-date miles, number of redeemed miles, date of last flight,
number of times flown first/business class in the last twelve months, and email
address. All Hawaiian Airlines Customer Lists will be used at Bank’s discretion
only for the purpose of accomplishing Solicitations for the credit cards to be
issued pursuant to Section 3(c) hereof.  Bank will have the list screened at its
expense by a credit reporting agency to see which persons meet Bank’s credit
criteria.

 

3

--------------------------------------------------------------------------------


 

In addition, Bank may have a Hawaiian Airlines Customer List screened to
determine which names and addresses are good for offers which are not
pre-approved based on sources available for this purpose.  The standards for
determining who falls into each category and which customers are eligible for an
Account shall be determined by Bank at its sole discretion exercised in
accordance with its customary standards, provided, however that Bank will always
use standards the same as those used for its other airline co-branded credit
card programs.  Bank may refuse to issue a credit card to a customer where the
customer’s application response or credit history does not meet Bank’s criteria
as permitted by law. Bank is not obligated, under any circumstances, to inform
Hawaiian Airlines of its credit criteria or of any credit decision.

 

(b)                                 Solicitation Package.  [REDACTED]

 

 

(c)                                  Issuance of Credit Cards to Hawaiian
Airlines’ Customers. (1) Bank shall issue credit cards to those individuals
responding to a Solicitation provided the individual meets Bank’s criteria for
an Account.  Solicitations may include but not be limited to offers for the
following credit card and payment products (“Card Products”):

 

i.                                          Visa Classic (“Classic Accounts”)

ii.                                       Visa Platinum (“Platinum Accounts”);
and

iii.                                    Visa Signature Card (“Signature Card
Accounts”)

 

(2)                                  The amounts of any finance charge, annual
fee or other charge and any other provisions of any Cardholder Agreement for any
Card Product may be amended upon notice to the cardholder, to the extent prior
notice is required by law, subject to the following conditions:

 

(i)                                     no such amendment shall otherwise be
contrary to this Agreement;

 

(ii)                                  any change to the annual percentage rate
(“APR”), annual fee or charges for a Card Product will be competitive with the
same Card Program of other airline co-brand credit card programs in Hawaiian
Airlines’ markets, offered by airlines flying to and from, or within Hawaii.

 

(iii)                               no change to the APR, annual fee or other
charges shall become effective unless Bank has given Hawaiian Airlines thirty
(30) days advance notice of such change and an opportunity to submit comments to
Bank regarding whether the proposed change would

 

4

--------------------------------------------------------------------------------


 

be competitive within Hawaiian Airlines’ markets as required in Section
3(c)(2)(ii); and

 

(3)                                  The change will be considered competitive
for purposes of Sections 3(c)(2)(ii) and (iii) unless the Bank determines, in
good faith, that the proposed changes would materially adversely affect the
competitiveness of the portfolio.

 

(A)                              Accounts will be opened under the terms of
Bank’s cardholder agreement for the applicable Card Product (collectively the
“Cardholder Agreements”).

 

(4)                                  At no cost to Hawaiian Airlines, Bank will
offer travel-related insurance and benefits that are standard for Bank’s Card
Products.  Bank can modify or discontinue these benefits at Bank’s sole
discretion with thirty (30) days prior written notice to Hawaiian Airlines,
provided any changes to these benefits will be discussed with Hawaiian Airlines
and be competitive with other airline co-brand programs.

 

(5)                                  Bank and Hawaiian Airlines will set up a
process to ensure that Hawaiian Airlines VIP’s receive special review by
Hawaiian Airlines and Bank marketing managers prior to credit card denial,
provided Hawaiian Airlines submits a list of Hawaiian Airlines’ VIPs to Bank and
the VIPs are creditworthy.

 

(d)                               Cost of Solicitations.  Bank shall bear all
the costs of the Solicitation pursuant to this Section 3, including without
limitation, costs of preparation and printing of the Solicitation material,
postage and handling, and costs of any services rendered by a mail-order house
or fulfillment house; and all other processing, evaluating, screening, or
handling costs and expenses.

 

(e)                                  Credit Card Design.  Bank will provide
Hawaiian Airlines the necessary Visa design specifications for custom graphics
of the Hawaiian Airlines co-brand card.  Bank will use its authorized vendor for
the production of the custom Hawaiian Airlines co-brand card.  There will be no
cost to Hawaiian Airlines in connection with the design, preparation, production
and issuance of the credit cards issued hereunder. Subject to satisfaction of
Visa regulations, and Bank’s requirements, Hawaiian Airlines will have the right
to approve the design of all the cards.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.                                Marketing.

 

(a)                                  The Bank’s Other Relationships. Hawaiian
Airlines acknowledges that the Bank may have existing relationships, or may
develop future relationships, with persons appearing on Hawaiian Airlines
Customer Lists which Hawaiian Airlines provides according to Section 3 above. 
Except as provided herein, this Agreement will not restrict or in any manner
affect Bank’s dealings with those persons, except with respect to Solicitations
directly using Hawaiian Airlines Customer Lists.

 

(b)                                 Strategies.  The parties will define
marketing strategies and responsibilities on an ongoing basis.  Either party may
propose marketing strategies or plans, and the other party will review them and
respond by not later than 30 days following receipt of the proposal.  The
parties may amend this Agreement to add mutually agreeable requirements for
marketing strategies and plans.  At a minimum, Bank and Hawaiian Airlines will
meet at least once each calendar year to jointly develop a marketing plan for
the following calendar year.  The marketing plan will include goals for Hawaiian
Airlines Portfolio growth.

 

(c)                                  Marketing Activity.  Each party will
provide to the other party, for its review and approval, any offer, promotional
or other material relating to the Program.  The material will not be used before
the other party’s prior approval, which will not be unreasonably withheld. 
Marketing activity will include, without limitation, the following:

 

(i)                                     Statement Inserts.

 

(A) Program.  Hawaiian Airlines may advertise and promote products and services
sold by Hawaiian Airlines, its affiliates or marketing partners in the Hawaiian
Airlines Portfolio billing statements in accordance with a schedule to be
mutually agreed upon by Hawaiian Airlines and Bank, and at no cost to Hawaiian
Airlines except for the production cost to produce the statement inserts and
deliver the statement inserts to Bank or Bank’s fulfillment vendor.  The
contents of the insert shall be subject to review and approval by Bank, which
approval shall not be unreasonably withheld. Hawaiian Airlines shall inform Bank
of its desire to mail such an insert no less than ninety (90) days prior to the
desired mail start date.  Hawaiian Airlines will produce all statement inserts
in accordance with Bank specifications and will be responsible for any increase
in postage due to weight in excess of envelop allowance, provided that Bank
gives Hawaiian Airlines advance notice of increase postage costs prior to
printing. Bank shall make available to Hawaiian Airlines for such solicitation
purposes, a maximum of 5 statement insert slots in all Accounts, per month,
provided, however that Bank reserves the right to use one or more of the insert
slots as needed for required operational, regulatory or legal notifications.

 

6

--------------------------------------------------------------------------------


 

(B) HawaiianMiles.  During each Contract Year Hawaiian Airlines will allow Bank
to insert advertising and promotion materials into the HawaiianMiles mileage
statement a minimum of four times annually, at no cost to Bank except for the
production cost to produce the statement inserts and deliver the statement
inserts to Hawaiian Airlines or Hawaiian Airlines’ fulfillment vendor. Bank will
be responsible for any increase in postage due to weight in excess of envelop
allowance, provided that Hawaiian Airlines gives Bank advance notice of increase
postage costs prior to printing. The contents of the statement insert shall be
subject to review and approval by Hawaiian Airlines, which approval shall not be
unreasonably withheld. Bank shall inform Hawaiian Airlines of its desire to mail
such insert no less than ninety (90) days prior to the desired mail start date.

 

(C) Contents of Statement.  The contents of billing statements and any Bank
inserts mailed with the statement shall be under the exclusive control of Bank,
provided that Hawaiian Airlines shall be entitled to review and approve any
inserts or non-bill related contents of statements prior to mailing.

 

(D) Notice and Approval.  With respect to the use of the insert slots provided
for in this Section, Hawaiian Airlines shall provide Bank with a description of
any product or service which it intends to offer three (3) months prior to such
proposed offering and shall obtain Bank’s prior written consent to the type of
product or service to be offered prior to printing, which consent will not be
unreasonably withheld or delayed.

 

(ii)                                  Hawaiian Airlines Cross Sell
Opportunities.  Bank shall make Bank’s communication channels available to
Hawaiian Airlines for the purpose of advertising or promoting its products or
services. Bank will advise Hawaiian Airlines of production cost and other
charges, if applicable, associated with each communication channels at time of
scheduling. Such promotions must offer Bank customers a special value or benefit
and is subject to the prior written approval of Bank (not to be unreasonably
withheld). Communication channels available to Hawaiian Airlines may include:

 

Statement inserts non co-brand credit card and debit card

Direct Mail non co-branded credit card and debit card

Statement Messaging non co-brand credit card and debit card

ATM receipts and screens (potentially with transaction fees)

Banking center promotion

Website advertising

VRU / Call Center

 

7

--------------------------------------------------------------------------------


 

Loan Statements

Checking Statements

Card Carriers

New Account Kits

 

 

(iii)                               Promotional Materials.  From time to time,
Bank and Hawaiian Airlines may agree to insert promotional materials into each
other’s statements.  Bank Statements are defined as cardholder statements
excluding current co-brand portfolios and Hawaiian Airlines statements are
HawaiianMiles member statements.  Bank and Hawaiian Airlines will jointly agree
upon the size and content of the inserts.  Each will bear its own cost to print
and deliver the inserts.

 

(iv)                              Solicitations.  Bank will develop all
Solicitation packages and Hawaiian Airlines will have an opportunity to review
such Solicitation packages pursuant to the approval rights set forth in Section
4(d) of this Agreement.

 

(v)                                 Advertising Media.  Bank and Hawaiian
Airlines will jointly discuss and agree upon all applicable advertising media,
i.e. Hawaiian Airlines channels, Bank channels and other broadcast and direct
mail vehicles.  Notwithstanding the foregoing, during each Contract Year
Hawaiian Airlines will allow Bank one article in each issue of the In-flight
magazine, an article in each general membership newsletter and as appropriate
each elite member newsletter, and use one or more of their other advertising
channels either separately or concurrently including but not limited to,
electronic messages, statement inserts and/or messages, ticket jackets, airport
kiosks and in-flight video announcements. Bank shall be responsible for
production of the above referenced advertising media.

 

(vi)                              Take-Ones.

Bank will develop and provide at no cost to Hawaiian Airlines “Take-One”
applications and display materials that will carry the Hawaiian Airlines
graphics.  Such materials shall be dedicated exclusively to Hawaiian Airlines.
Hawaiian Airlines shall display such applications at select locations mutually
agreed by Hawaiian Airlines and Bank, as permitted by airport regulations and
other contractual agreements, and include one with each new HawaiianMiles new
member kit mailings.  Bank shall provide branch exposure in relevant markets
consistent with Bank’s other airline card products marketed in the United
States.

 

(vii)                           Internet.  Bank and Hawaiian Airlines each at
its own expense shall promote the Program on its respective web site.

 

8

--------------------------------------------------------------------------------


 

(viii)                        Other.  Bank and Hawaiian Airlines will mutually
agree on other marketing activities.

 

(ix)                                Transaction Information.  From time to time
Hawaiian Airlines and Bank shall provide, at the expense of the provider,
information relating to Mutual Customers to assist the marketing efforts of the
other party.  Such information may include, for example, information from Bank
relating to purchases of travel on Hawaiian Airlines’ competitors, or
information from Hawaiian Airlines relating to purchases made with credit cards
issued by creditors other than Bank.  Neither party shall be required to provide
any information if in the provider’s reasonable opinion, the disclosure of such
information would violate any law, its internal policy or agreement to which it
is bound or otherwise subjects the provider to liability.

 

(d)                                 Approval Rights.

(1)                                  Any marketing activity materials produced
or used by Bank that advertises the HawaiianMiles Program, solicits an
application for a HawaiianMiles Program Card usage, and that also contains
Hawaiian Airlines name or logo shall be subject to prior written approval by
Hawaiian Airlines before the materials are used by the Bank.  Any marketing
activity materials produced by Hawaiian Airlines that solicits an application or
encourages the HawaiianMiles Program Card usage, or that contains Bank’s name or
logo, shall be subject to prior written approval by Bank before the materials
may be used by Hawaiian Airlines.  Each party’s right to either require changes
or to refuse to approve any marketing activity materials shall be limited to the
following reasons:

 

(i)                                     the manner in which the party’s trade
name or logo is used;

 

(ii)                                  the inaccuracy of the information;

 

(iii)                               the information is inconsistent with the
corporate policy of or tends to injure the corporate image of the reviewing
party; or

 

(iv)                              the materials would create a possibility of
violating or actually violate a law or existing agreement to which the party is
subject

 

(2)                                  Each party shall have ten (10) business
days to review the initial draft and ten (10) business days to review the final
draft of any marketing activity materials received from the other party. 
Delivery of comments, changes or approvals must be communicated in writing by
e-mail, facsimile, or mail between

 

9

--------------------------------------------------------------------------------


 

employees of each party who are dedicated to the HawaiianMiles Program.

 

(e) Marketing Commitment.  During the Initial Term of this Agreement, Bank shall
spend a minimum of [REDACTED] (the “Marketing Commitment”) or such greater
amount as it shall determine in its sole discretion toward marketing the
Program, including but not limited to Solicitations. Bank shall determine in its
sole discretion when and how the Marketing Commitment shall be spent.  However
in no case will the Bank use the Marketing Commitment to offset fixed and
customary overhead expense. The Marketing Commitment amount is exclusive of any
credit card association financial or marketing consideration.  Within thirty
(30) days after the end of each Contract Year, Bank shall submit to Hawaiian
Airlines reasonable evidence of the costs and expenses paid by Bank for the
marketing of the Program.

 

SECTION 5.                                Proprietary Information;
Confidentiality.

 

(a)                                  Hawaiian Airlines.  Bank acknowledges and
agrees that Hawaiian Airlines has a proprietary interest in the Hawaiian
Airlines Customer Lists.  All such information shall be referred to herein as
“Hawaiian Airlines Proprietary Information.” Bank will keep the Hawaiian
Airlines Proprietary Information confidential, and prevent Bank’s employees,
agents and contractors from divulging Proprietary Information or from using such
Proprietary Information for any purpose not herein contemplated.  Except as
otherwise provided below, Bank shall use Hawaiian Airlines Proprietary
Information only for purposes of the Solicitations and in connection with the
opening and administration of Accounts and issuance of cards as a result of the
Solicitations, and will not sell, rent, or otherwise make available Hawaiian
Airlines Proprietary Information to any third party for the third party’s
marketing purposes without the expressed written consent of Hawaiian Airlines. 
Lists of Bank accountholders, obtained as a result of the Solicitations, shall
not be considered a part of Hawaiian Airlines Proprietary Information and may be
used for any purpose Bank wishes.

 

(b)                                 Bank.  Hawaiian Airlines acknowledges and
agrees that Bank claims a proprietary interest in (i) Bank’s customer lists and
any information concerning those customers and their credit card or other
relationships with Bank and (ii) the terms of this Agreement.  All such
information shall be referred to herein as “Bank’s Proprietary Information.” 
Hawaiian Airlines will keep Bank’s Proprietary Information confidential, and
prevent its agents and contractors from divulging Bank’s Proprietary
Information.  Hawaiian Airlines will not use any of Bank’s Proprietary
Information that comes into its possession through any manner including, but not
limited to marketing reports, transaction reports, monthly

 

10

--------------------------------------------------------------------------------


 

marketing meetings except in connection with its obligations under this
Agreement.  Hawaiian Airlines Customer Lists obtained pursuant to the
Solicitations shall not be considered Bank’s Proprietary Information, provided,
however, that Hawaiian Airlines may not use the subset of such Hawaiian Airlines
Customer List that constitutes Bank’s customer list for any reason except in
connection with its obligations under this Agreement.

 

(c)                                  Not Guarantors.  Neither party will be
considered a guarantor of the actions of any third party. Either party may
disclose the Proprietary Information of the other party to regulatory
authorities and government agencies where required to do so by such authority or
agency.  If one party learns of any unauthorized disclosure or use of the other
party’s Proprietary Information, it will promptly notify the other party.

 

(d)                                 Duty to Keep Customer Information
Confidential.  Bank and Hawaiian Airlines acknowledge that each has a
responsibility to its customers to keep information about its customers and
their accounts (“Customer Information”) strictly confidential.  In addition to
the other requirements set forth in this Paragraph regarding Proprietary and
Confidential Information, Customer Information shall also be subject to the
additional restrictions set forth in this Subparagraph.  Neither Bank nor
Hawaiian Airlines shall disclose or use any Customer Information other than on a
“need to know” basis to carry out the purposes of this Agreement (and in
accordance with an express direction given by such customers as to the use of
their data) and then only to: (i) affiliates of Bank or Hawaiian Airlines, (ii)
Hawaiian Airlines and Bank’s employees or officers, (iii) to carefully selected
subcontractors provided that such subcontractors shall have entered into a
confidentiality agreement no less restrictive than the terms hereof; (iv) to
independent contractors, agents and consultants designated by Bank or Hawaiian
Airlines, as applicable; or (v) pursuant to the exceptions set forth in 15 USC
6802(e) or accompanying regulations which disclosures are made in the ordinary
course of business.  The restrictions set forth herein shall apply during the
Term and after the termination of this Agreement.

 

SECTION 6.                                Cooperation on Solicitations.

 

Hawaiian Airlines and Bank will use all reasonable efforts to cooperate in
assuring the integrity, accuracy, and security of the solicitation process for
each Solicitation pursuant to this Agreement; however, Bank shall remain solely
responsible for ensuring that such Solicitations do not violate any law or
result in any other liability of any nature applicable to credit card
Solicitations.  Notwithstanding the foregoing, Hawaiian Airlines shall remain
solely responsible for ensuring that the rules of the HawaiianMiles program, as
such relates to the

 

11

--------------------------------------------------------------------------------


 

Accounts, are fully and accurately disclosed. Hawaiian Airlines and Bank shall
cooperate in the development of Bank’s solicitation plans.

 

SECTION 7.                                Program Management. 

 

(a)                                Staffing.  The parties shall each designate
qualified employees to work on the Program, to properly implement and perform
their respective duties and obligations under this Agreement in a timely and
efficient manner. Each party shall notify the other party of such employee
designations and their respective addresses and phone numbers.  Each party will
notify the other of any changes to such information within 48 hours of any such
change.

 

(i) Primary responsibility for managing the growth and development of the
Hawaiian Airlines Portfolio will be:

 

Manager Partner Marketing

Hawaiian Airlines

3375 Koapaka Street, Suite G350

Honolulu, Hawaii 96819

 

Bank of America

Hawaiian Airlines Portfolio Manager

 

(b)                                 Performance Review.  Bank and Hawaiian
Airlines shall use commercially reasonable efforts to hold at least one (1)
performance review meeting each month to discuss portfolio performance and
marketing initiatives.  The parties shall agree to the time and place of each
meeting.

 

(c)                                  Annual Planning Meeting.  The parties shall
meet annually at a mutually agreed upon location for the purpose of discussing
the Program and planning for future marketing and growth. The parties will work
in good faith to agree on an annual marketing plan by October 31 of each year
during this Agreement.

 

(d)                                 Air Transportation.  Hawaiian Airlines shall
provide air transportation to the performance review and annual planning
meetings in the form of up to twelve (12) airline tickets annually, if the
meetings are held in locations served by Hawaiian Airlines. Other than the air
transportation as described in the preceding sentence, each party shall bear its
own expense related to such meetings.

 

SECTION 8.                                Payments and Revenue Share.

(a)                                  Advance.  Bank will pay Hawaiian Airlines
an advance against Hawaiian Airlines revenue share as set forth in Appendix A or
Appendix B, as

 

12

--------------------------------------------------------------------------------


 

applicable, of [REDACTED] within five (5) business days of the Effective Date of
this Agreement (the “Advance Payment”).  The Advance Payment of revenue share is
being made against the Revenue Commitment described in Section 8(b) of this
Agreement until the revenue share generated by the Program equals or exceeds the
amount of the Advance Payment as set forth in Section 8(e).   If this Agreement
is terminated by Hawaiian Airlines for any reason or by Bank for cause or if any
of the conditions stated in Section 8(c) shall no longer be satisfied before the
Program has generated revenue in excess of the Advance Payment, then Hawaiian
Airlines, or its successor, shall pay the Bank the unearned amount against the
Advance Payment (the Advance Payment minus the earned and recouped revenue
share).

 

(1)                                  Hawaiian Airlines may enter into one or
more stock repurchase programs prior to the full recoupment of the Advance
Payment provided that (i) the amount of cash utilized for any such stock
repurchase shall not exceed [REDACTED] of the cash and cash equivalents held by
Hawaiian Airlines at the time of the stock repurchase and (ii) the cash and cash
equivalents held by Hawaiian Airlines immediately after any such stock
repurchase shall not be less than [REDACTED]. Additionally, Hawaiian Airlines
will notify the Bank at least two (2) weeks prior to initiating a stock
repurchase program prior to the full recoupment of the Advance Payment.  In the
event that such stock repurchase exceeds [REDACTED] of cash and cash equivalents
or reduces cash and cash equivalents to less than [REDACTED] then: (i) any
portion of the Advance Payment that has not been earned and recouped shall be
immediately repayable to Bank as of the stock repurchase offering date, and (ii)
Bank shall have no further obligation to make payments pursuant to Section 4(e)
and Section 8(b).

 

 (b)                              Revenue Commitment.  During the term of this
Agreement Bank shall pay Hawaiian Airlines a minimum of [REDACTED] as set forth
in Appendix A or Appendix B, as applicable, which includes the [REDACTED]
Advance Payment.  The Revenue Commitment amount may increase to a maximum of
[REDACTED] as set forth in Appendix A or Appendix B, as applicable.  The Revenue
Commitment amount is the aggregate of all payments by the Bank for miles at the
Base Rate, Bonus Rate, and bounty payments as set forth on Exhibit B, and any
new product or services offered pursuant to Section 10(c) of this Agreement. 
The amount of the Revenue Share shall begin to accumulate on the Effective Date
of this Agreement.

 

13

--------------------------------------------------------------------------------


 

(1)                                  In the event that the number of
HawaiianMiles Active Members who are under eighteen years of age exceeds
[REDACTED], Hawaiian Airlines and Bank agree that the Commitment as stated in
Appendix A or Appendix B for the applicable Contract Year, other than the first
Contract Year, shall be adjusted using the Minor Adjustment Formula in Appendix
A or Appendix B.

 

(c)                                  Notwithstanding the provisions of Section
4(e), Section 8(a), except as provided in therein, and Section 8(b) the payment
of the Marketing Commitment, Advance Payment and Revenue Commitment shall be
made only if all of the following conditions, to the extent applicable in each
particular case, are fully satisfied at the time of Effective Date of this
Agreement and at the time payment is payable:

 

(i)                                     Hawaiian Airlines continues to maintain
and offer membership in its HawaiianMiles frequent flyer program and that
program remains competitive within the airline industry;

(ii)                                  The HawaiianMiles thirty-six (36) month
membership base as of the Effective Date is at or above [REDACTED]

(iii)                               There is no material deterioration to
Hawaiian Airlines’ financial condition;

(iv)                              There is no sale or change in control of
Hawaiian Airlines;

(v)                                 Hawaiian Airlines is not in default of any
agreement to which it is a party;

(vi)                              Bank is allowed full access to HawaiianMiles
membership lists and access to member communications for card solicitation
purposes in accordance with legal requirements, and privacy policies;

(vii)                           The Bank has an opportunity to market through
other Hawaiian Airlines customer channels, as appropriate, feasible and
consistent with government regulation;

(viii)                        Bank is granted use of Hawaiian Airlines and
HawaiianMiles trademarks, trade names and logos to market the program to
Hawaiian Airlines customers and the general public;

(ix)                                Promotion of the Program on Hawaiian
Airlines and HawaiianMiles websites;

(x)                                   Bank having access to, and contact with
Hawaiian Airlines database management group; and

(xi)                                A designated contact person, with decision
authority, to administer the daily operations and marketing details of the
Program.

 

14

--------------------------------------------------------------------------------


 

(d)                               Excise Tax.  Bank shall pay to Hawaiian
Airlines all taxes, surcharges or duties or other charges of a similar nature
payable in connection with the amounts due under this Agreement, including,
without limitation, the 7.5%, or applicable percentage amount, transportation
tax payable in connection with the purchase of miles (the “Transportation Excise
Tax”).

 

(e)                                  Payment Calculation.

(i)             Bank will calculate payments due to Hawaiian Airlines under this
Agreement for each calendar month of the Contract Year based upon the Revenue
Share Formula stated in Exhibit B.  Bank will make each payment due to Hawaiian
Airlines by the fifteenth (15th) day of the calendar month following the month
in which the payment was earned.

 

(ii)                              Bank will make the Advance Payment to Hawaiian
Airlines pursuant to Section 8(a) of this Agreement and such payment will
constitute the Commitment for Contract Year 1 as set forth in Appendix A or
Appendix B, as applicable.

 

(iii)          [REDACTED]

 

(iv)          [REDACTED]

 

(v)           [REDACTED]

 

15

--------------------------------------------------------------------------------


 

(vi)          [REDACTED]

 

(vii)         [REDACTED]

 

(viii)                        In all instances the Transportation Excise Tax
will be paid monthly to Hawaiian Airlines based on the miles earned by the
Program Cardholders.

 

SECTION 9.                              Reports and Right to Audit.

 

(a)          Bank shall provide to Hawaiian Airlines a report in reasonable
detail showing how each payment, pursuant to Section 8 and Exhibit B, was
computed.  The report shall separately itemize all bonus miles awarded.

 

(b)         Within three (3) days of the beginning of each Contract Year,
Hawaiian Airlines shall provide Bank a report of the actual number of
HawaiianMiles Active Members as the first day of each Contract Year.  Such
report shall be accompanied by a certification of the Hawaiian Airlines Chief
Financial Officer.

 

(c)          Hawaiian Airlines shall provide to Bank quarterly a report of the
percentage of HawaiianMiles active members who are under the age of eighteen
(minors).  The report is due on or before the tenth (10th) day after the end of
each quarter.

 

 (d)      During the term of this Agreement and for a period of one (1) year
following the expiration or termination, each party at its own expense, after at
least five (5) days prior written notice, shall have the right during regular
business hours to conduct audits of the other party’s books, records and data
maintained for the purpose of this Agreement, including but not limited to,
information submitted by one party to the other pursuant to this Agreement to
determine compliance with this Agreement.  Each party shall retain and maintain
such books, records and data for a period of one (1) year following the
expiration or termination of this Agreement.

 

16

--------------------------------------------------------------------------------


 

SECTION 10.                          Form of Card Issued and Use of Hawaiian
Airlines’ Name.

 

(a)                                Use of Hawaiian Airlines’ Name on Cards and
Marketing Materials.  All credit cards issued as a result of a Solicitation
described in this Agreement shall be Visa Cards bearing the name and logo of
Bank of America and Hawaiian Airlines.  Hawaiian Airlines hereby grants Bank an
exclusive limited license to use Hawaiian Airlines’ name on all such credit
cards issued, Solicitations, applications including take-ones, periodic
statements, correspondence or other communications to Program Cardholders during
the term of this Agreement.  The foregoing license shall be expressly subject to
Hawaiian Airlines’ prior approval of any use of such name and logo.  Cards
issued during the term of this Agreement may continue to bear the name and logo
of Hawaiian Airlines until such cards expire. Except as provided in the
preceding sentence the foregoing license shall automatically terminate upon the
termination of this Agreement.  The foregoing license may not be sublicensed or
assigned by Bank.

 

Bank shall not issue Cards or distribute Solicitation materials bearing the name
Hawaiian Airlines or logo after the term of this Agreement.  Hawaiian Airlines
understands that issuance of Visa credit cards by Bank is subject to the
requirements of Visa, USA Inc. and that the rules may be changed, thus requiring
the form of the card to change.  Hawaiian Airlines consents to any such changes
which are required by changes in the Visa rules, other than those which would
result in an additional cost to Hawaiian Airlines without their prior approval. 
Other than as allowed under this Agreement or as agreed to in writing by
Hawaiian Airlines, Bank will not use Hawaiian Airlines’ name or logo or any
variant thereof.

 

(b)                                 Use of Hawaiian Airlines’ Name on Other
Cards Prohibited.  During the term of this Agreement:

 

(i)                                     Hawaiian Airlines shall not use or allow
its name or logo to be used on or, except as provided in this Section 10, in
connection with any other credit card program or otherwise participate in or
facilitate a credit card solicitation or program;

 

(ii)                                  Hawaiian Airlines will not initiate
promotions or marketing activities with another bank in the United States
without first offering Bank a like or similar opportunity to participate in the
promotion;

 

(iii)                               It is understood and agreed to by Bank that
Hawaiian Airlines may enter into an intra-island debit/check card agreement with
a bank based in Hawaii, whereby holders of a debit/check card issued by

 

17

--------------------------------------------------------------------------------


 

such bank would be able to earn miles in the HawaiianMiles program, provided,
however, that such bank will not market the debit/check card through a branch on
the mainland; and

 

(iv)                              It is understood and agreed to by Bank that
Hawaiian Airlines may have entered into one or more agreements and/or
promotional programs with American Express whereby American Express card members
can convert miles to the HawaiianMiles program.

 

(c)                                  New Products and Services.  (1) Hawaiian
Airlines grants Bank the right of first refusal to offer HawaiianMiles members
miles for mortgages, HELOC, car loans, and investment products. Hawaiian
Airlines at its sole discretion may choose whether it wishes to accept the
Bank’s product or service. Bank will have the right to match any competitive
offers.

 

(2) Bank and Hawaiian Airlines shall use reasonable and best efforts to develop
and implement new product and services, as mutually agreed upon by Hawaiian
Airlines and Bank in writing.

 

(3) Bank and Hawaiian Airlines shall mutually agree in writing by

Amendment to this Agreement, to the benefits for other products

offered under this subsection.

 

SECTION 11.                          Status and Administration of Accounts.

 

(a)              Account Ownership.  Bank will have sole right, title and
interest in and to each Account opened under this Agreement and, if applicable,
to each account that Bank purchased from Wells Fargo Bank.  Hawaiian Airlines
will have no right, title or interest in or to the Accounts except as expressly
provided herein.  Bank will have the sole option to sell, assign, encumber,
securitize or otherwise deal with the Accounts provided such action does not
hinder the sale of the Accounts remaining in the Hawaiian Airlines Portfolio at
termination of this Agreement.

 

(b)           Conversion of MasterCard Accounts.  Hawaiian Airlines agrees that
Bank may convert all acquired or existing MasterCard accounts in the
HawaiianMiles Program to Visa accounts at the Bank’s expense in accordance with
a timetable to be determined by Bank in its sole discretion. Bank shall use
commercially reasonable efforts to minimize the loss of Accounts as a result of
such conversion.

 

(c)              Billing and Collection.  Bank shall be solely responsible for
all processing, billing and administrative matters associated with use of a Visa
credit card issued by Bank hereunder.  Bank shall be responsible for sending
cardholder statements in accordance with the Cardholder Agreement.  Bank shall
also be

 

18

--------------------------------------------------------------------------------


 

responsible for all collections on these accounts, and all collection activities
shall solely be under the control of Bank.

 

(d)             Mutual Responsibilities.  Cardholders will be instructed to make
their payments to Bank or Bank’s designated agent and to direct all
correspondence about their Accounts to Bank.  However, if Hawaiian Airlines
receives a payment identified as a credit card payment or other correspondence
directed to Bank from a Bank cardholder whose card bears the Hawaiian Airlines’
name, Hawaiian Airlines shall promptly forward the payment to Bank.  If Bank
receives any payments for Hawaiian Airlines which are not related to accounts
established hereunder, or other correspondence directed to Hawaiian Airlines,
Bank shall promptly forward such payments or correspondence to Hawaiian Airlines
at the office designated.  The cardholder will also be instructed to contact
Bank if there is any problem with the cardholder’s account or the card is lost
or stolen or being used by someone without authority.  However, if a Bank
cardholder whose card bears the Bank logo informs Hawaiian Airlines of one of
these events, Hawaiian Airlines will promptly notify Bank, provided that
Hawaiian Airlines’ failure to so notify Bank shall not result in any liability
to Hawaiian Airlines.

 

(e)              Representations and Warranties; Indemnification.

 

(i)                                     Representations and Warranties.

 

(A)                            Hawaiian Airlines.  Hawaiian Airlines represents
and warrants that all information, promotional material and correspondence which
Hawaiian Airlines provides to the Bank in connection with the Program will be
accurate and in no manner misleading, and that the information, promotional
material and correspondence will fully comply with any law or regulation which
applies to Hawaiian Airlines or the Program.  Hawaiian Airlines represents and
warrants that its performance of its obligations under this Agreement will not
violate any applicable state or federal law or regulation, conflict in any
material respect with or violate in any material respect or cause any default
under any contract, agreement or other instrument.

 

(B)                                The Bank.  The Bank represents and warrants
that all information, promotional material and correspondence which the Bank
provides to Hawaiian Airlines in connection with the Program will be accurate
and in no manner misleading, and that the information, promotional material and
correspondence will fully comply with any law or regulation which applies to the
Bank or the Program.  Bank represents and warrants that its performance

 

19

--------------------------------------------------------------------------------


 

of its obligations under this Agreement will not violate any applicable state or
federal law or regulation.

 

(ii)                                  Indemnity.

 

(A)                            Hawaiian Airlines.  Hawaiian Airlines will hold
the Bank, its directors, officers, employees and agents harmless from each
claim, suit, or proceeding for liability, loss, damage, cost, and expense
(including reasonable attorney fees and costs of suit), arising from Hawaiian
Airlines’ failure to perform any obligation, including any breach or alleged
breach of any representation or warranty in this Agreement, except that Hawaiian
Airlines’ indemnity will not extend to a claim, suit or proceeding to the extent
it arises from the Bank’s negligence or wrongdoing.

 

(B)                              The Bank.  Bank will hold Hawaiian Airlines,
its directors, officers, employees and agents harmless from each claim, suit, or
proceeding for liability, loss, damage, cost, and expense (including reasonable
attorney fees and costs of suit), arising from the Bank’s failure to perform any
obligation in this Agreement, except that the Bank’s indemnity will not extend
to a claim, suit or proceeding to the extent it arises from Hawaiian Airlines’
negligence or wrongdoing.

 

(iii)                               Neither party will be liable to the other
party for indirect, incidental, consequential or punitive damages (including,
without limitation lost profits).

 

(f)                              Hawaiian Miles Program Responsibilities.

 

(i)                                     Dollar-to-Mile Ratio.

 

(A)                              For each dollar of net new purchases made to an
Account, Hawaiian Airlines will award one (1) mile to the cardholder’s
HawaiianMiles account.  The term “Net New Purchases” shall have the meaning
ascribed to it in Exhibit B Section A (2).  The Bank and Hawaiian Airlines shall
negotiate in good faith appropriate changes to the Net New Purchases payment
under Exhibit B Section A, and any change to the dollar-to-mile ratio will
become effective on the same day as the changes to the Net New Purchases
payment.

 

(B)                                Each Account must be linked with a
HawaiianMiles account to earn miles based on Account’s Net New

 

20

--------------------------------------------------------------------------------


 

Purchases.  Hawaiian Airlines will post to each cardholder’s HawaiianMiles
account the number of miles which correspond with each net new purchases balance
which the Bank reports to Hawaiian Airlines for that cardholder’s Account. 
Hawaiian Airlines will indemnify and hold harmless the Bank from responsibility
for awarding miles to cardholders and from the redemption of such miles.

 

(C)                                Hawaiian Airlines will treat, recognize and
award miles which cardholders earn in the Program in the same manner in which
Hawaiian Airlines treats, recognizes and awards other miles earned by different
means.

 

(ii)                                  HawaiianMiles Account Linkage.  Each
Account must be linked to a HawaiianMiles account. All Net New Purchases,
whether made by the primary cardholder or by a second or joint cardholder or
authorized user, which post to the co-brand Card Account, will earn miles.

 

(g)                           Transmissions.  The Bank will deliver to Hawaiian
Airlines timely transmissions containing the dollar amount of Net New Purchases
that each HawaiianMiles member charges to the HawaiianMiles member’s co-brand
Card Account.  The Bank will assign a new HawaiianMiles identification number to
each new account holder who is not a HawaiianMiles member, until such time as
the new account interface with Hawaiian Airlines is completed.

 

SECTION 12.                          Merger.

 

In the event of a merger of Hawaiian Airlines with a third party airline prior
to the full recoupment of the Advance Payment made pursuant Section 8(a) of this
Agreement and the surviving entity is not Hawaiian Airlines then: (i) any
portion of the Advance Payment that has not been earned and recouped shall be
repayable to Bank as of the merger date, and (ii) Bank will have no further
obligation to make payments pursuant to Section 4(e) and Section 8(b), unless
the surviving entity ratifies this Agreement within ten (10) business days of
the merger date, provided that Bank, in its sole discretion,  agrees to such
ratification.

 

SECTION 13.                          Term of this Agreement.

 

(a)                                  Subject to the provisions in Sections 13(b)
and 13(e) below, this Agreement shall remain in full force for seven (7) years
in the event that Bank purchase the existing credit card portfolio from Wells
Fargo Bank, or eight (8) years in the event that the purchase does not occur,
from the Effective Date hereof (“Initial Term”).  The term will be automatically

 

21

--------------------------------------------------------------------------------


 

extended for successive one-year periods (“Renewal Term”) unless one party
elects to terminate this Agreement by giving written notice 90 days or more
prior to the expiration of the Initial Term or the applicable Renewal Term.  If
such notice is given, the Agreement will terminate effective on the last day of
the applicable term.

 

(b)                                 Termination.

 

(i)                                     A party to this Agreement may terminate
this Agreement for cause, reserving all other remedies and rights hereunder in
whole or in part upon the following conditions:

 

(A) In the event that the other party has materially breached any of the
provisions of this Agreement, by giving at least sixty (60) days prior written
notice to the other party, which notice shall set forth a description of the
breach committed by the other party. If the party in breach cures such breach,
to the reasonable satisfaction of the party giving notice, within the sixty (60)
day period, this Agreement shall continue in effect in accordance with its
terms; provided that if such breach cannot be cured within sixty (60) days
through commercially reasonable efforts, neither Bank nor Hawaiian Airlines may
terminate this Agreement pursuant to this paragraph so long as the breach is
curable and the breaching party is making all commercially reasonable efforts to
cure such breach as soon as practicable and gives written notice of the efforts
being undertaken to cure such breach.

 

(B) If any material representation or warranty one party makes to the other
party in writing under or in connection with this Agreement is false or
misleading at the time made, the other party may terminate this Agreement upon
30 days’ prior written notice if such condition is not cured within 15 days of
such notice.

 

(C) Upon thirty (30) days prior written notice in the event that: (1) the other
becomes insolvent, generally fails to pay its debts as they become due, enters
into receivership, is the subject of a voluntary or involuntary bankruptcy
proceeding (which involuntary proceeding is not dismissed within thirty (30)
days of the filing of said petition) or makes an assignment for the benefit of
creditors; or (2) a substantial part of the other’s property is or becomes
subject to any levy, seizure, assignment or sale for or by any creditor or
governmental agency without being released or satisfied within thirty (30) days
thereafter.

 

22

--------------------------------------------------------------------------------


 

(ii)                                  Bank shall have the right to terminate
this Agreement, immediately upon notice, in the event that Hawaiian Airlines
ceases to exist or goes out of business.

 

(iii)                               Hawaiian Airlines shall have the right to
terminate this Agreement, immediately upon notice, in the event that Bank ceases
to exist, goes out of business, or ceases to offer a credit card product to
customers, or ceases to be a member in good standing of MasterCard or VISA.

 

(iv)                              The parties may mutually agree in writing to
terminate this Agreement at any time for any reason.

 

(c)                                  Sale of Portfolio Upon Expiration or
Termination for Cause by Hawaiian Airlines.

 

(i)            [REDACTED]

 

(ii)           [REDACTED]

 

 

23

--------------------------------------------------------------------------------


 

(iii)          [REDACTED]

 

(iv)          [REDACTED]

 

(v)           [REDACTED]

 

 

24

--------------------------------------------------------------------------------


 

(vi)          [REDACTED]

 

(vii)         [REDACTED]

 

(viii)        [REDACTED]

 

 

25

--------------------------------------------------------------------------------


 

(ix)           [REDACTED]

 

(d)                                 Effect of Expiration or Termination.

On the effective date of expiration or termination:

(1)                                  Accounts and Cardholders will cease being
such for purposes of this Agreement, even though Cardholders may continue
carrying or using the credit card.  The Bank will be under no obligation to
provide credit cards to Hawaiian Airlines’ customers who continue their Accounts
with the Bank after expiration or termination.

 

(2)                                Bank may convert Accounts to any Bank Card
product except another airline co-brand card.

 

(3)                                Hawaiian Airlines, and any new co-brand card
issuer with whom Hawaiian Airlines may contract to issue a credit card to
replace the Program, may not solicit HawaiianMiles Cardholders at time of
expiration to apply for, request or accept another credit card with a balance
transfer offer for a period of three (3) months following termination of this
Agreement.

 

(4)                                Each party will return to the other party all
originals and copies of Confidential Information belonging to the other party.

(d)                               Illegality.

 

If any regulatory authority having jurisdiction over either party or any court
of competent jurisdiction determines that the party does not have the power,
authority or authorization to comply with the terms of this Agreement or that
compliance violates any applicable law or regulation, either party may terminate
this Agreement immediately upon written notice.

 

 

SECTION 14.                          Notices.

 

All notices and other communications between the parties will be written and
will be deemed given if delivered personally or by overnight courier service, or
facsimile

 

26

--------------------------------------------------------------------------------


 

transmission or two (2) days after mailing by registered or certified mail,
return receipt requested, to a party at its address set forth below, or to such
other address as a party may designate at a later time, as follows:

 

Bank:

Senior Vice President

Partnership Marketing

NC1-022-17-01

201 North Tryon Street

Charlotte, North Carolina 28255

(704) 388 – 4871 Tel

(704) 386 – 9969 fax

 

cc:                               General Counsel

100 North Tryon Street

Charlotte, North Carolina 28255

(704) 386 – 8009 fax

 

Hawaiian Airlines:

 

Sr. VP Marketing & Sales

3375 Koapaka Street, G-350

Honolulu, Hawaii 96819

(808) 838-6779 Tel

(808) 838-6746 fax

 

General Counsel

3375 Koapaka Street, G-350

Honolulu, Hawaii 96819

(808) 835-3610 tel

(808) 835-3690 fax

 

SECTION 15.                          Force Majeure.

 

(a)                                Neither party will be responsible, nor incur
any liability to the other for any failure to comply with the terms of this
Agreement due to causes beyond its control, including but not limited to fire,
storm, flood, accident, acts of war, nuclear disaster, insurrection, sabotage,
labor disputes, acts of God, acts of third parties, acts of federal, state or
local government or judicial action, provided that such actions that do not
substantially hinder or prohibit performance shall not excuse performance. 
Furthermore, Bank will not be obligated to solicit Account business or to
continue the Program if doing so would cause Bank to be in violation of any
state or federal law or regulation.

 

27

--------------------------------------------------------------------------------


 

SECTION 16.                          Survival.

 

All rights and obligations under Sections 5, 9, 11, and 22 shall survive any
such termination.

 

SECTION 17.                          Changes in Law.

 

If Bank is required to decrease the annual fee or periodic finance charge
because of a change in applicable law on any Account issued pursuant to this
Agreement, the financial terms of this Agreement shall be equitably adjusted to
reflect the change.  The parties shall meet to agree on the terms of the
adjustment.  If the parties are unable to agree, the matter shall be decided by
arbitration.

 

SECTION 18.                          Entire Agreement.

 

This Agreement (including its appendices and exhibits) constitutes the entire
agreement between Bank and Hawaiian Airlines with respect to marketing of the
Hawaiian Airlines Co-branded Cards and it may not be amended except in writing
signed by both Hawaiian Airlines and Bank.  This Section does not limit the
right of Bank stated in Section 3(c) to amend the Cardholder Agreement.

 

SECTION 19.                          Third Party Beneficiaries.

 

It is expressly intended and agreed that there are no third-party beneficiaries
to this Agreement.

 

SECTION 20.                          Assignments.

 

This Agreement is binding on Bank and Hawaiian Airlines and any successors and
assigns.  Except as otherwise provided in this Agreement, neither Bank nor
Hawaiian Airlines may assign its rights or delegate its obligations under this
Agreement without the written consent of the other.  This Agreement shall apply
to or be binding upon the successors and assigns of parties hereto, specifically
including a successor by operation of law, following any merger or similar
corporate reorganization.

 

SECTION 21.                          Governing Law, Venue and Personal
Jurisdiction.

 

The laws of the State of Arizona shall govern this Agreement, without regard to
conflicts of law provisions.  Hawaiian Airlines and Bank agree to submit to the
personal jurisdiction of any state or federal court located in Maricopa County,
Arizona and at the option of either party venue in any action concerning this
agreement may be placed in any state or federal court in Maricopa County,
Arizona.  In the event of litigation or arbitration concerning the subject
matter of this agreement, the other party shall pay the prevailing party’s
attorney’s fees.

 

28

--------------------------------------------------------------------------------


 

SECTION 22.                          Arbitration.

 

All disputes between the parties concerning this Agreement or its subject matter
shall be decided by arbitration conducted in a location agreeable to both
parties pursuant to the commercial arbitration rules of the American Arbitration
Association.  The arbitration shall be conducted by one arbitrator.  The
decision of the arbitrator shall be binding on the parties and may be enforced
in any court of competent jurisdiction.

 

SECTION 23.                          Waiver.

 

The waiver or failure of either party to this Agreement to exercise any right
granted to it under this Agreement is not a waiver of any other right granted
under this Agreement, nor may any waiver be deemed to be a waiver of a
subsequent right obtained by reason of the continuation of any matter previously
waived.

 

SECTION 24.                          Severability. 

 

If any provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

SECTION 25.                          Counterparts.

 

This Agreement may be executed in counterparts, each of which is deemed an
original, but all of which constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the parties execute this Agreement as of the date first
written above.

 

 

BANK OF AMERICA, N.A. (USA)

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James R. Sebo

 

 

 

 

By:

/s/ John B. Happ

 

Name:

James R. Sebo

 

 

 

Name: John B. Happ

 

Title:

Senior Vice President
Partnership Marketing

 

 

 

Title:

Senior Vice President
Marketing & Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christine R. Deister

 

 

 

 

 

Name: Christine R. Deister

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

Chief Financial Officer
and Treasurer

 

 

29

--------------------------------------------------------------------------------


 

APPENDIX A

Commitment Schedule – Acquisition

 

 

[REDACTED]

 

30

--------------------------------------------------------------------------------


 

 

APPENDIX B

 

Commitment Schedule – Non-Acquisition

 

 

[REDACTED]

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

CARDHOLDER PRICING AND BENEFITS

 

 

[REDACTED]

 

32

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Revenue Share Formula

 

[REDACTED]

 

33

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TEMPORARY NEW ACCOUNTS BENEFITS

 

 

[REDACTED]

 

34

--------------------------------------------------------------------------------